Citation Nr: 0503582	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  02-21 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an effective date earlier than September 29, 
2001, for a total rating due to individual unemployability 
(TDIU).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel



INTRODUCTION

The veteran had active service from June 1967 to August 1970.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Washington, DC, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In a decision dated in February 2004, the Board denied the 
veteran's claim, and he appealed the decision to the U.S. 
Court of Appeals For Veterans Claims (Court).  In July 2004, 
the veteran, through his attorney, and the Secretary of 
Veterans Affairs, submitted a Joint Motion To Remand (Motion) 
the case to the Board for further appellate review.  In an 
Order dated in July 2004, the Court granted the Motion, 
vacated the Board's February 2004 decision, and remanded the 
case to the Board for further appellate review consistent 
with the Motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

The basis of the Motion was that the Board did not fully and 
adequately state and discuss the reasons and factual bases 
for the February 2004 decision, to include whether the 
evidence of record showed the veteran as eligible for TDIU on 
an extra-schedular basis, see 38 C.F.R. § 4.16(b) (2004), 
prior to his having met the schedular requirements of 
paragraph 4.16(a).

In January 2005, the veteran's attorney submitted additional 
evidence to the Board, for which the veteran waived initial 
RO consideration.  The veteran's attorney requested that, on 
the basis of the evidence, the Board grant the veteran's 
claim at least to May 2000 without the necessity of a remand 
to the RO.  The evidence includes a private medical report of 
G.O., MD, wherein Dr. O opines that the veteran's PTSD 
symptomatology rendered him unemployable from at least May 
2000.  Also submitted were May 2000 and April 2001 letters 
from the veteran's then employer.  Both letters related that, 
as of the date of each letter, the veteran was in a leave 
without pay status.  The Board notes, however, that, although 
the veteran appears to have garnered a negative sick leave 
balance as of July 2000, his pay statements reflect his 
having received income through September 2001, when he 
reportedly applied for early retirement.  These are matters 
best addressed by the RO prior to further appellate review by 
the Board.  See, e.g., Bowling v. West, 15 Vet. App. 1 
(2001).  There also is the matter of appropriate notice under 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002).

The VCAA became effective after the veteran filed his claim 
in March 2000.  The VCAA redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
Regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 
(2003), implement the VCAA.  The Secretary of Veterans 
Affairs has determined that the VCAA is applicable to all 
claims filed before the date of enactment and not yet final 
as of that date.  66 Fed. Reg. 45,629 (2001); Opinion of The 
General Counsel 7-2003 (November 19, 2003).  Thus, the VCAA 
applies to the veteran's original claim for an increase.  
Further, the VCAA was in effect when the veteran submitted 
his October 2001 VA Form 21-8940, Application For Increased 
Compensation Based On Unemployability.

The Board notes no record in the case file of the veteran 
having been provided the requisite VCAA notice, other than 
that included in the statement of the case (SOC), which does 
not meet the criteria set forth in Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Huston v. Principi, 17 Vet. 
App. 195 (2003).  In light of the fact that the Board is 
unable to grant the benefit sought by the veteran on the 
current status of the record, these matters must be addressed 
by the RO.

Accordingly, the case is REMANDED for the following:

1.  The RO should provide a letter to the 
veteran which specifically addresses the 
VCAA and its requirements of notice and 
assistance for claims for an increase, to 
include on the basis of unemployability, 
and entitlement to an earlier effective 
date.  In addition to the other required 
information, the letter should 
specifically inform the veteran of the 
evidence already obtained by the RO and 
associated with the claim file and 
whether the RO intends to obtain any 
additional information.  Further, the 
veteran must be specifically informed as 
to what, if any, evidence he is to 
obtain, and what, if any, additional 
evidence VA will obtain on his behalf.  

2.  After the above is completed, the RO 
should obtain a written explanation or 
audit from the veteran's former employer 
to explain the July 2000 and April 2001 
letters, which state the veteran was in 
a leave without pay status and the fact 
that his leave and earnings statements 
reflect earnings of income through 
September 2001.

3.  After all of the above is completed, 
the RO shall review all of the evidence 
obtained since the SOC in light of all 
the other evidence of record.  The RO's 
review should include the 
appropriateness of a referral for extra-
schedular consideration of TDIU for the 
period the veteran did not meet the 
disability percentage requirements.  The 
RO's review should also include 
consideration of whether the actual 
income earned by the veteran prior to 
his retirement met the definition of 
gainful employment for the period 
involved.

To the extent that any benefit sought on 
appeal remains denied, issue the veteran 
a supplemental SOC and, if all is in 
order, return the case to the Board for 
further appellate review.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



